DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Specification
The abstract of the disclosure is objected to because the abstract is not provided on a separate page by itself.  Correction is required.  See MPEP § 608.01(b).


Drawings
The drawings are objected to because Figures 1-18 and 26-49 fail to be line drawings. Figures 19-25 are provided with horizontal line and line consistency and clarity appears to be lacking. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first end”, “second end” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is not clear what is to be considered as “a first end” and a second end”. For purpose of examination, numeral number (122) as shown in Figure 1 of the instant application is considered as a first end and the opposite end of element (120) is considered as a second end. 
Claims 3-5, 8-16 and 21 are rejected under 112 since they directly or indirectly depend on rejected claim 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cranston (US Patent No. 6,165,084).
Cranston discloses a sport training apparatus (see Figures 2-5) comprising: an elongated base member (20,22); at least one stick member coupled to the elongated base member (40); at least one support member extending from the elongated base member to rest on a training surface for permitting a passage of a projectile under the elongated base member (42); and the at least one stick member has an angle from about 0-degrees to about 180- degrees with respect to the elongated base member (the .

Claims 1-13 and 17-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by E. Becker & Gissberg (US Patent No. 1,206,194).


    PNG
    media_image1.png
    648
    415
    media_image1.png
    Greyscale
[AltContent: textbox (Elongated base member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Support member)][AltContent: textbox (Stick member)][AltContent: textbox (Stick member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Support member)][AltContent: arrow][AltContent: textbox (First end)][AltContent: textbox (Second end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

Regarding claim 1, Becker discloses a sport training apparatus (see all Figures) comprising: an elongated base member (combination of elements 24,26); at least one stick member coupled to the elongated base member (28, 30, 40, 41); at least one support member extending from the elongated base member to rest on a training surface for permitting a passage of a projectile under the elongated base member (45,46); and the at least one stick member has an angle from about 0-degrees to about 180- degrees with respect to the elongated base member (since the device discloses adjustment components 37,38,41 the device is capable of being adjusted to any angle including the recited angle range).

Regarding claim 2,  the elongated base member has a first end (the top end of element 30 as shown in Figure 1) and a second end (the bottom end of element 28 as shown in Figure 1); a first slot located on the first end for receiving a first set of the at least one stick member (for example, the opening where element 39 is positioned is considered as a slot); a second slot located on the second end for receiving a second set of the at least one stick member (since the device has multiple adjustable joints, the opening where element 39 is positioned is considered as a second slot).

Regarding claims 3-10 and 13, the use of multiple stick members is disclosed as identified in Figure provided above. Since the device also have adjustment mechanisms (37,38,41), it is capable of being adjusted to the recited angles in the claims.

Regarding claim 11, wherein the at least one stick member comprises an insertion member (the flat end section 35 of elements 28 and 30) for inserting into the first slot or the second slot of the base member (the opening where element 39 is positioned is considered as a slot).

Regarding claim 12, shaft element of bolt element (37) is considered as a shaft as recited.
Regarding claims 17-18, the use of support members that are disc-shaped (20) are disclosed (see element 20 in Figure 7).
Regarding claims 19 and 20, the extending element (28 or 30) from the elongated base member (24 or 26 respectively) can be considered as extending telescoping body element.
Regarding claim 21, elongated base member when considered as a combination of (24, 26, 13, 18 and 19) can be considered as a wider portion that rest on a surface and as shown in Figure 1 elongated base member (24,26) has taper toward first end.


Allowable Subject Matter
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cranston (US Patent No. 6,165,084) could be used to reject claims 2-13, 18 and 19 could be rejected under 103 rejection. Cranston discloses a sport training apparatus as discussed above in claim 1. However, the reference does not explicitly disclose the recited features as disclosed in clams 2-13, 18 and 19. However, altering the connection means to slots, choosing different angles and altering the shape of the support members are considered design options in the art. Although these recited options help define the subject matter sought for protection, they do not provide any unexpected result.
Angove (US Patent No. 4,147,347) discloses a sport training apparatus (see all Figures) comprising elongated base member (23), stick members (20), support member (12).
Theriault et al. (US Patent Application Publication No. 2018/0339210) discloses a sport training apparatus (see all Figures) comprising elongated base member (502), stick members (400, 410), support member (412).
Linneman (US Patent Application Publication No. 2019/0224547) discloses a sport training apparatus (see all Figures) comprising elongated base member (one of elements 100), stick members (another of elements 100), support member (500).




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711